Citation Nr: 0731912	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-00 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for subarachnoid 
hemorrhage secondary to arteriovenous malformation, claimed 
as residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
veteran testified before a Decision Review Officer at the RO 
in November 2005 and before the undersigned at the RO in 
April 2007.  The transcripts are included in the record. 

The veteran filed a notice of disagreement as to the denial 
of claims for a compensable rating for scar, residuals of a 
laceration of top of the head, and entitlement to service 
connection for chronic condition resulting from exposure to 
asbestos, cervical spine disability, bilateral hearing loss, 
and tinnitus.  However, the veteran did not file a 
substantive appeal as to these matters following the issuance 
of a statement of the case, and they are not currently before 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for migraines and 
subarchnoid hemorrhage secondary to arteriovenous 
malformation, claimed as residuals of a head injury incurred 
in service.  

The veteran testified that he received treatment for migraine 
headaches in the 1980s at Washington Hospital in Freemont, 
California.  (T 11-12).  The veteran also testified that he 
was examined numerous times in the 1980s for purposes of 
employment with Morton International.  (T. 14-5).  An attempt 
to obtain these records is not shown in the claims file.  

The Board also finds that another VA examination would be 
helpful in adjudicating this case.  Following a VA 
examination in May 2004, additional treatment records were 
obtained, including private treatment records dated in 1993 
noting complaints of migraines, and a neurological evaluation 
dated in 1995.  These records, along with any obtained in 
connection with this remand, should be reviewed by a VA 
examiner. 

Accordingly, the case is REMANDED for the following action:

1.	After securing the necessary 
release(s), the RO should 
obtain the medical records from Washington 
Hospital in Fremont, California, from 1980 
to the present for records pertaining to 
treatment for headaches, migraines, 
subarachnoid hemorrhage, or any residuals 
of a head injury.  The RO should note that 
records from Washington Hospital from the 
1990s and 2000s are included in the claims 
file.  

2.  After securing the necessary 
release(s), the RO should obtain all 
medical records, including examination 
reports, pertaining to the veteran from 
Morton International, Newark, California 
(the veteran's prior employer) from 1980 
to the present.     

3.  Upon completion of the above, the 
veteran should be afforded a medical 
examination.  The purpose of the 
examination is to obtain a detailed 
history and medical opinion evidence 
regarding whether the veteran currently 
suffers from residuals of a head injury 
incurred in service, and if so, is it the 
result of a head injury that is causing 
the veteran's migraines and caused an 
arteriovenous malformation.  The claims 
folder and a copy of this remand should be 
made available to the physician.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the physician 
should be accomplished.

The physician should review the entire 
record, including evidence obtained as a 
result of the development sought above. 
The veteran's history, current complaints, 
medical records (including service medical 
records reflecting treatment for 
headaches, private treatment records dated 
in 1993 noting complaints of migraines, a 
neurological evaluation dated in 1995, and 
the 2004 VA examination report), and 
current examination findings should be 
considered.  The physician is requested to 
provide an opinion whether any currently 
diagnosed migraines is at least as likely 
as not (i.e., probability of 50 percent or 
more) related to the veteran's period of 
military service..  

Further, is any arteriovenous malformation 
at least as likely as not (i.e., 
probability of 50 percent or more) related 
to the veteran's period of military 
service.  If so, the physician is asked to 
opine whether the veteran's subarachnoid 
hemorrhage is at least as likely as not 
due to arteriovenous malformation. 

The rationale for the physician's opinions 
should be set forth in detail. 

4.  After the development requested has 
been completed, the RO should re- 
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



